977 F.2d 596
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Thomas Leroy PUGH, Plaintiff-Appellant,v.James SAFFLE, Warden, Oklahoma State Penitentiary;  State ofOklahoma, Defendants-Appellees.
No. 92-7080.
United States Court of Appeals, Tenth Circuit.
Oct. 8, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff-Appellant Thomas Pugh appeals the district court's order granting his voluntary motion to dismiss without prejudice his 42 U.S.C. § 1983 claims against the defendants.   Mr. Pugh argues that the district court should have either granted his alternative motion for leave to amend his complaint or explained its decision to grant his motion to dismiss rather than his motion for leave to amend.   After careful review of the briefs and the record, we dismiss this appeal for lack of appellate jurisdiction.   See Coffey v. Whirlpool Corp., 591 F.2d 618, 620 (10th Cir.1979).   Mr. Pugh remains free to file an amended complaint.   The mandate shall issue forthwith.


3
DISMISSED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3